Citation Nr: 0322868	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

The propriety of the ratings assigned following the grant of 
service connection for post-traumatic stress disorder (PTSD):  
10 percent from November 30, 1993, 50 percent from September 
28, 2000, and 70 percent from September 1, 2001.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel   




INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.

This appeal originates from a rating decision in January 1998 
that granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 10 percent evaluation 
effective September 15, 1997.  The RO subsequently changed 
the effective date of this rating to November 30, 1993.  The 
veteran filed a notice of disagreement with the 10 percent 
evaluation in April 1998.  In July 2001, the RO increased the 
veteran's evaluation for PTSD to 50 percent, effective 
September 28, 2000, and issued the veteran a statement of the 
case.  In October 2001, the RO assigned the veteran a 
temporary total disability (100 percent) rating under 
38 C.F.R. § 4.29 for a period of hospitalization from July 
31, 2001 to September 1, 2001, and increased her evaluation 
to 70 percent, effective September 1, 2001.  The veteran 
perfected her appeal to the Board of Veterans' Appeals 
(Board) in December 2001.  

As the issue on appeal involves an original claim, the Board 
has characterized the issue on appeal in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Inasmuch as 
a higher evaluation is available this condition at each of 
the three stages that the RO has rated, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for a higher evaluation at each stage 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

In November 2002, the Board determined that further 
evidentiary development was warranted with respect to this 
claim and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002).  The Board notified the appellant of the 
additional development in February 2003.


REMAND

The RO last reviewed the issue on appeal in October 2001, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  Pursuant to the Board's development of this claim, 
additional evidence, consisting of a VA psychiatric 
examination report dated August 6, 2003, has been added to 
the claims file.  However, the Board is unable to render a 
decision on the basis of such evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affair (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the October 
2001 SSOC.  

Additionally, review of the claims file reveals that, prior 
to readjudication of the claim, additional notification and 
development, consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), is warranted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and implemented by 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)) .  

As to VA's duty to notify, the Board points out that in a 
July 2001 letter the RO addressed the enhanced notice and 
duty to assist provisions required by sections 3 and 4 of the 
VCAA.  However, this letter was general in context and 
accompanied the notice to the veteran of the RO's grant of a 
higher, 50 percent, rating for PTSD, effective September 28, 
2000.  In other words, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
assignment of the initial 10 percent rating for PTSD, 
effective November 30, 1993, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the VCAA notice requirements.  See DAV v. 
Secretary, 327 F.3d at 1339.  Therefore, on remand, the RO 
should furnish the necessary notice, as well as undertake 
appropriate efforts to obtain any outstanding pertinent 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization.

The Board also finds that specific additional development of 
the claim is warranted.  In this regard, after reviewing the 
veteran's claims file, the August 2003 VA examiner noted that 
it was devoid of medical records following the veteran's 
discharge from the VA Women's Trauma Recovery Program on 
August 31, 2001.  He stated that the veteran thereafter 
returned to North Carolina where she received outpatient 
treatment at the VA Medical Center (VAMC) in Asheville, North 
Carolina, and noted that these records were not on file.  He 
added that he was including these records as an addendum to 
his report.  However, the records in question are still not 
in the claims file.  The RO should thus obtain and associate 
these records with the claims file, following the procedures 
prescribed in 38 C.F.R. § 3.159 regarding requesting records 
from Federal facilities.

Further, the Board notes that, in April 1998, the veteran 
requested a personal hearing before a hearing officer at the 
Winston-Salem, RO, regarding the RO's assignment of an 
initial 10 percent evaluation for PTSD.  Subsequently, in an 
April 2001 Report of Contact, the RO informed the veteran 
that if it was unable to change its decision regarding the 10 
percent rating initially assigned (as well as her claim for 
an earlier effective date), she would be scheduled for a 
hearing.  However, there is no indication in the record that 
she was afforded the opportunity to appear for such a 
hearing, even though the RO did not increase the initial 10 
percent rating.  There is likewise no indication in the 
record that the veteran has withdrawn her request for a 
hearing.  Pursuant to 38 C.F.R. § 3.103(c), a claimant is 
entitled to a hearing at any time on any issue involved in a 
claim, subject to the purview of applicable VA regulation.  
Accordingly, to ensure that full compliance with due process 
requirements have been met, the veteran should be scheduled 
for a personal hearing at the RO before a hearing officer.

The actions described above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a personal hearing before a local 
hearing officer, with appropriate 
notification of the date and time of the 
hearing to the veteran and her 
representative.

2.  The RO should undertake all 
appropriate action to obtain all 
outstanding records of psychiatric 
treatment of the veteran from the 
Asheville VAMC (referred to in the August 
2003 VA examiner's report, but not 
currently of record).  The RO must follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received must be associated with the 
claims file. 

3.  The RO should furnish to the veteran 
and her representative a letter notifying 
her of the VCAA, and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of the 
evidence currently of record (along with 
any evidence requested, but not yet 
received) and specific notice as to the 
type of evidence necessary to substantiate 
the claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

4.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the October 
2001 SSOC) and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford her the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


